Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered November 18, 1994, convicting him of operating a motor vehicle while under the influence of alcohol, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea of guilty was entered knowingly, intelligently, and voluntarily (see, Boykin v Alabama, 395 US 238; see also, People v Harris, 61 NY2d 9). Under the circumstances of this case, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., O’Brien, Pizzuto, Gold-stein and Luciano, JJ., concur.